MEMORANDUM**
Leticia Limón Casiano De Diaz, a native and citizen of Mexico, petitions for review from a decision of the Board of Immigration Appeals which summarily affirmed without opinion under 8 C.F.R. § 3.1(a)(7), the Immigration Judge’s denial of her request for suspension of deportation under § 244(a)(1). Diaz’s sole contention on appeal is that the BIA’s affirmance without opinion procedure under which the Immigration Judge’s decision was upheld violates due process. Diaz’s contention is foreclosed by this court’s decision in Carriche v. Ashcroft, 350 F.3d 845 (9th Cir. 2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3. The court sua sponte changes the docket to reflect that John Ashcroft, Attorney General, is the proper respondent. The Clerk shall amend the docket to reflect the above caption.